Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed electrical connector, comprising: an insulative member having a slot therein, a tapered portion at an opening of the slot, and a first recessed portion in the tapered portion; a plurality of contacts disposed along parallel side walls of the slot; and an electrically conductive member bounding at least three sides of the insulative member and comprising a first tab, wherein: the first tab comprises a tapered portion disposed in the first recessed portion at the opening of the slot; and the first tab is disposed over an interior surface of an end wall of the slot and projects away from the interior surface of the end wall so as to be further disposed over an interior surface of at least one of the parallel side walls of the slot, along with the remaining elements of the claim.
Regarding claim 5, the reasons for allowance can be found in the action mailed 02/08/2021.
Regarding Claim 12, the prior art does not disclose or suggest the claimed insulative member comprising first and second side walls and end walls bounding a slots the first and second side walls being parallel to one another with the first side wall separated from the second side wall in a first direction; and a metal shell comprising a body and a first tab extending from the body, wherein: the body surrounds the insulative member at least around the first side wall and the end walls, and the first tab extends over a first end wall of the end walls so as to bound a portion of the slot; and the first tab of the metal shell has a cross-section perpendicular to the mating direction that is U-shaped and the first tab extends in the first 
Regarding Claim 23, the prior art does not disclose or suggest the claimed electrical connector, comprising: an insulative housing comprising a slot; and an electromagnetic shielding shell having a first portion at least partially surrounding the insulative housing and a second portion disposed along a second wall of the insulative housing adjacent the slot; wherein: the insulative housing comprises a tapered portion, with a tapered recessed portion in the tapered portion along the second wall, the second portion of the electromagnetic shielding shell is at least partially disposed in the tapered recessed portion, and the second portion of the electromagnetic shielding shell is tapered where disposed in the tapered recessed portion.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833